TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 1, 2005


                                       NO. 03-05-00149-CV


                       Jack in the Box Eastern Division, L.P., Appellant

                                                 v.

                      SPC Jack, Ltd. and SPC Jack GP, LLC, Appellees



            APPEAL FROM 201ST DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES B. A . SMITH , PURYEAR AND PEMBERTON
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE PEMBERTON



THIS DAY came on to be submitted to this Court appellant’s motion to dismiss the appeal in the

above cause, and the Court having fully considered said motion, and being of the opinion that

same should be granted: IT IS THEREFORE considered, adjudged and ordered that said

motion is granted, and that the appeal is dismissed. It is FURTHER ordered that the appellant

pay all costs relating to this appeal, both in this Court and the court below; and that this decision

be certified below for observance.